Title: To Alexander Hamilton from Ann Mitchell, [1796]
From: Mitchell, Ann
To: Hamilton, Alexander



[1796]

My Father—James Lytton Senr. deceased—Planter of the Island of St Croix in the year 1769—In his Will confirmed by his Majesty—he bequeathed ¹⁄₇ of his Estate to my Brother James Lytton Junr.—²/₇ths to his Children to be divided when the youngest was of age—²/₇th to my deceased Sisters Son John Hallwood—and in consequence of my being married to a man unfortunate in his conduct—he nominated my daughter Anne Lytton Venton as Heir to the remaining ²/₇ths—The interest only to be paid to me for our joint support during the life of her Father John Venton. But expressly ordering and willing the said ²/₇ths to be paid to me upon his decease. In order to prevent my Husband from taking measures to compel me to aid him in his indeavours to disannul my fathers Will—Major John Coakley and Thomas Lillie Esqr Executors—and my brother—went with me to General Clawsen and obtained permission for me to come to America with my daughter when the said Thomas Lillie having the direction of my Fathers property remited to me such a part of the interest of the ²/₇ths as was sufficient for our support. In 1775 and 1776 my husband and Thomas Lillie both died. My brother then with out informing me—or the aforesaid Legatee John Hallwood gave up my Fathers Estate and concerns to the Dealing Court. Dealing Master James Lowin immediately sold at publick sale a Sugar Plantation—the principal part of the Estate. My Brother became the purchaser at 65 000 Rld. I received letters from him informing me of it and that he would pay me 6 ⅌ Ct on the ²/₇th of the purchase till the payments were due according to the conditions of the sale and 8 pr Ct from then till paid. This he failed to do. In 1778 and 1779 my brother and a Mr Thomas Tucker who was appointed my Curator by Government, very urgently requested my return to St Croix to attend the close of the Dealing. Upon my arrival there with my daughter I was informed by Dealingmaster Towers my Brother and all parties concerned—that as in their opinion the expression of my Fathers Will was somewhat ambiguous they had had a meeting for the purpose of taking it in to consideration—and that they had agreed my right to demand and receive the ²/₇ths was good—it appearing to be my Fathers intention by ordering it to be paid to me to preserve it for me and not from me. The close of the Dealing was protracted. I could not by the most earnest entreaty procure even as much of the interest as would supply my daughter and self with the common necessaries of Life—and had it not been for the humane and friendly assistance of the Revd Doctr Hugh Knox I could not have supported the distress I found my self involved in. My Brother now sold the Estate to a Mr John James taking in part payment St James Island at the value of 5000 Rld—which with the interest of the 65 000 unpaid while he held the Plantation and the difference of (to the best of my knowledge 5000 Rld in the sale mentioned by taking off some Slaves and what he had before received—amounted to more than his own ¹/₇th. John James Purchaser—then came forward as a Curator to a Don Valesco a Mullato boy said to be a Son of my Brother Peter Lytton insane and deceased before my Father he produced a bit of paper said to be found in his house—bequeathing to said Mullato 11 000 Rld requiring a reservation to be made of that sum in the Estate for said boy. In the same year 1780 a Robert Halliday—a man with out property or Credit made a claim and commenced a suit against my Fathers estate for the sum of 28000 Rld. Dealing Master Towers made these claims a fresh pretext for not closing the Dealing and in his Regulation of it made a reservation of 36 000 Rld for them till decided.
My Brother—with David Beekman Esqr Guardian to my Brothers Children and Dealingmaster Towers now declared themselves dissatisfied with their former award respecting the intention of my Fathers Will and again convened to reconsider it. They now determined that the Portion ordered to be paid to me at the death of John Venton my Husband should not be paid to me so long as my Daughter lived—nor to her so long as I lived. Neither has the interest of it been regularly paid to me—nor could I ever yet learn from them what they allowed my daughter and self a claim to—my Brothers ¹⁄₇th being paid the three remaining shares are equal. In 1781 my Nephew John Hallwood Legatee died. He made a Will bequeathing to me ¼ of what remained unpaid of his share but no part to my Brother or his Children. It was left in the hands of the Rev. Doctr. Knox Executor. In 1780 I married a Mr George Mitchel—Burger who had come to St Croix to attend the process of his Brothers Robert Mitchells Dealing—to which Dealingmaster Towers was indebted 10 000 Rix Dollars by a judgment from Copenhagen. In the course of his attendance and different contests he was obliged to contract some debts—his Creditors became urgent with him concluding that if he withdrew himself his Creditors could and would by their united power compel Dealingmaster Towers to bring forward and close our Dealings—which he found he could not—we came to America—but he has been unfortunately disappointed. In 1791 my husband George Mitchel sent me with my daughter to St Croix with a full power of Attorney. On our arrival we found Hollidays suit and Valesco’s claim appeared no nearer a decision than when we left that place. We found that the Dealing Master Towers had not even obliged John James to pay the interest of the sum for which he purchased the Plantation—that he had to the injury of the Heirs died insolvent—that the said Plantation had been Sold again but no payments made—and that no progress was made in the Dealings of my Father James Lytton Senr or Robert Mitchell. I entreated my Brother and David Beekman guardian to his Children, to join me in a petition to Government they would not. I then in my own name only presented a petition to his excellency General Walterstorff praing him to order the suit of Robert Holliday to be decided. The suit was ordered to be decided and the decision was in favor of my Fathers Estate. Robert Holliday was fined 3 mark danish and to pay all charges. Tho a man destitute of reputation or property he was by some means enabled to appeal to the upper court where his suit Still rests. With difficulty I prevailed with my Brother and David Beekman to attend the then Dealingmaster Mr Prom with me. He read my Fathers Will to them—he expressed with indignation his astonishment at the cruel treatment I had received and said—if there was any meaning in words—it was clear to him I ought to have received ²/₇ths of what my Father died possessed of—at the death of my former Husband. To this my Brother objected, that it was contrary to Mr. Tower’s regulation of the Dealing—and as one of the members of the Dg court was absent—they protested against the proceedings of the day—and would never after attend with me—or join me in any measure for bringing the Dealing to a final settlement and close. Dealing Master Prom then told me he saw I should never recover my right—but by a petition to his Majesty—and that he was satisfied that would prove effectual. In despair of obtaining redress by any other means I made a formal demand of my right in the D. Ct.—and returned in 1792 with my daughter to America where we have suffered and still suffer every hardship incident to poverty—without hope of redress but from the Justice and clemency of—
